PER CURIAM
Defendant was convicted of driving while suspended, a class C felony, and was placed on five years probation. Subsequently, his probation was revoked. There were three alleged violations: (1) he failed to abide by certain directions of his probation officer; (2) he changed his residence without permission; and (3) he consumed alcoholic liquor. The court discussed all three allegations as bases for revoking defendant’s probation. Defendant appeals.
The state points out that abstaining from alcohol was not a condition of defendant’s probation, and it concedes that revoking the probation on that ground would have been a mistake. Because it is unclear whether the consumption of alcohol was a basis for revoking the probation, we remand for reconsideration.
Reversed and remanded for reconsideration.